Citation Nr: 0200929	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  99-17 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for the veteran's 
service-connected intervertebral disc bulging at C5-C6 and 
C6-C7 levels with hypertrophic spur formation and history of 
radiculopathy, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 rating 
decision by the Huntington, West Virginia RO, which granted 
an increased rating to 40 percent for the veteran's service-
connected disability, effective June 4, 1998, and denied the 
veteran's claim for entitlement to TDIU. 

Additionally, the Board notes that in October 1993, the 
veteran filed a claim for a temporomandibular joint 
disability.  However, upon review of the claims file, the RO 
did not consider this issue.  Therefore, this issue is 
referred back to the RO for proper adjudication.

The issue of entitlement to TDIU based on the veteran's 
service-connected disability is addressed in the REMAND 
portion of this decision.


FINDING OF FACT

The service-connected intervertebral disc bulging at C5-C6 
and C6-C7 levels with hypertrophic spur formation and history 
of radiculopathy is manifested by degenerative disc disease 
at C5, C6 and C7 with C6 radiculopathy, neurological findings 
of radicular pain, pain and tingling in the fingers of the 
left hand, and numbness in the left arm, and objective 
findings of characteristic pain on motion and severe 
limitation of motion with little intermittent relief, which 
is productive of pronounced disability.  


CONCLUSION OF LAW

The criteria for a 60 percent disability evaluation for the 
intervertebral disc bulging at C5-C6 and C6-C7 levels with 
hypertrophic spur formation and history of radiculopathy have 
been met.  38 U.S.C.A. § 1155 (West 1991 and Supp. 2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran underwent a VA examination in June 1998.  The 
veteran had complaints of pain and stiffness in his neck, 
especially in the morning, and lack of endurance.  The pain 
often extended down the veteran's left arm and he 
occasionally suffered from pain and tingling in the index and 
middle finger of his left hand.  The veteran also experienced 
flare-ups with increased activity.  Upon physical 
examination, the veteran's range of motion was 30 degrees 
extension, 50 degrees flexion, was able to turn 45 degrees to 
the left and right, and was able to tilt 40 degrees.  The 
veteran's upper reflexes were +3 and grip strength was 113 
pounds.  There were no postural abnormalities or fixed 
deformities.  X-rays revealed significant degenerative 
changes at C5/6 and C6/7 characterized by narrowing of the 
joint spaces and osteophytes.  The diagnosis was cervical 
degenerative arthritis with intermittent left arm 
radiculopathy and loss of range of motion of the cervical 
spine.  The examiner stated that the veteran exhibited pain, 
weakened movement, excess fatigability, and incoordination 
manifested by work activity.  The examiner opined that the 
veteran's stiffness would be considered a functional loss due 
to pain and weakened movement, and that during a flare-up, 
functional ability would also be significantly limited.

Treatment records from the Clarksburg, West Virginia and 
Pittsburgh, Pennsylvania VA Medical Centers, dated February 
1998 through July 2001, show the veteran was treated for 
facial swelling, muscle spasms, neck, and upper back pain.  
The veteran also underwent physical therapy.  Specifically, a 
radiology report, dated June 1998, revealed no evidence of 
spinal stenosis or encroachment upon the spinal canal, but 
showed a mild degree of posterior hypertrophic spur formation 
at C6-C7 with suggestion of encroachment upon the neural exit 
foramen on the right.  Furthermore, a Magnetic Resonance 
Imaging (MRI) test performed in September 1998 revealed no 
disc herniation, but marginal osteophytosis were noted at the 
C4-5 and C5-6 levels.  Narrowing of the C5-6 neural foramina 
bilaterally were noted and bilateral uncovertebral spurs were 
noted at the C6-7 level.  Additionally, a radiology note, 
dated January 1999, reported some degenerative disc disease 
of the cervical spine characterized by hypertrophic spurring 
of the anterior margins of C5, C6, and C7 and osteophytic 
encroachment in the intervertebral neural foramina between 
C5-6 and C6-7 on the left and right sides.  Cervical 
spondylosis was diagnosed.

In June 1999, the veteran underwent another VA examination.  
The veteran had complaints of neck pain and numbness with a 
tingling sensation of the left arm.  At the time of the 
examination, the veteran had been unemployed for about a year 
as a result of personal relations with his supervisor, as 
well as for his neck and stomach conditions.  The examination 
report specifically states that "the patient's condition has 
progressed.  He has severe neck pain, numbness, tingling 
sensation of the left arm with each movement or activity 
involving the neck his [sic] neck gets swollen and he has 
muscle spasms."  The examiner noted that the veteran 
noticeably had a stiff neck.  Upon physical examination, the 
veteran's range of motion was: flexion starting pain at 10 
degrees, carrying the pain 20 degrees; extension to 40 
degrees with no pain, but a pulling sensation; left and right 
flexion was restricted on the left to 15 degrees and on the 
right 20 degrees with no pain, but a pulling sensation; and 
the veteran refused rotation studies because of swelling and 
pain experienced in the past.  Neurological examination 
revealed normal cranial nerves, cerebellum and spinal cord.  
Sensation was normal in both arms.  The diagnosis was 
cervical spondylosis, hypertrophic spurring of the anterior 
margins of C5, C6 and C7, osteophytic encroachment in the 
intervertebral neural foramina between C5-6 and C6-7 on the 
left and right sides, degenerative disc disease, hypertrophic 
spur, and disc space narrowing.  The examiner opined that the 
veteran's disability had a significant negative impact on his 
employability for any job with physical activities that 
involved neck and arm movements, such as lifting.  Otherwise, 
the examiner noted the physical examination to be normal and 
that the veteran was intelligent. 

In May 2000, the veteran underwent another VA examination.  
The veteran had complaints, among other things, of nearly 
constant neck pain with flare-ups.  At the time of the 
examination, the veteran stated that he had been terminated 
from his last job in May 1999 and was unable to currently 
work.  Physical examination showed that the range of motion 
was as follows: flexion was zero to 5 degrees with pain, 
extension was zero to 10 degrees with pain, lateral flexion 
was zero to 5 degrees bilaterally with pain, and rotation was 
zero to 5 degrees bilaterally with pain.  The veteran's 
cranial nerves were intact, strength was 4/5 in both upper 
extremities, reflexes were equal, and sensations were intact.  
The examiner noted that the veteran had a slight osteophytic 
encroachment in the intervertebral neural foramen between C5-
6 and C6-7 on the right and left side.  The examiner also 
reported some degenerative disc disease change of the lower 
cervical spine with slight spurring anteriorly of the 
anterior margins of C5, C6, and C7 vertebral bodies.  The 
alignment and normal cervical lordotic curvature was well-
maintained and there was no evidence of a compression 
fracture of the visualized cervical vertebral bodies.  The 
diagnosis was lower cervical spondylosis with residual 
radiculopathy of the C6 nerve root and degenerative changes.  
As to employment capability, the examiner stated  "[w]ith 
the patient's current mental status and feelings, it is 
doubtful that this person will be able to get back to full 
employment at this time.  It is clear that there is a 
psychological component as well as a physical component to 
the patient's disability."  

An April 2001 VA treatment record from the pain clinic 
indicates that the veteran was last seen in November for 
chronic cervical pain.  He described the pain as a 7-8 out of 
a 10.  The veteran refused trigger point injections and an 
epidural injection.  He was continued on his medications.   

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Under Diagnostic Code 5293, a 40 percent evaluation is 
warranted for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Additionally, the VA Office of General Counsel issued an 
opinion wherein it was determined that Diagnostic Code 5293 
for intervertebral disc syndrome involved loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve might cause 
limitation of motion of the spine.  It was concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
considered under Diagnostic Code 5293.  See VAOPGCPREC 36-97 
(December 12, 1997).  

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), Court 
of Appeals for Veterans Claims (Court) found that the 
provisions of Diagnostic Code 5293 do not expressly prohibit 
a separate neurological rating from being assigned in 
situations in which such a rating is warranted.  The Court 
suggested that manifestations of neurological symptomatology 
of a lower extremity which are distinct from low back 
symptoms (that is, neither duplicative nor overlapping) could 
be rated under a Diagnostic Code different from Diagnostic 
Code 5293 without violating the VA anti-pyramiding 
regulation, 38 C.F.R. § 4.14.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2001).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


Analysis

Initial Matters: Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the veteran of 
the necessary information and evidence regarding his claim on 
appeal.  In an August 1999 statement of the case and in the 
October 2001 and November 2001 supplemental statements of the 
case, the RO notified the veteran of the pertinent law and 
regulations.  The RO also informed the veteran what evidence 
was considered.   

The Board finds that the RO fulfilled its duty to assist the 
veteran in obtaining evidence.  Review of the record reveals 
that the veteran was afforded VA medical examinations in June 
1998, June 1999, and May 2000 in order to determine the 
current severity of his disorder.  Relevant VA treatment 
records have been obtained and associated with the claims 
folder.    

The Board finds that the veteran has been given ample notice 
of the kind of evidence which should be submitted in support 
of the claim on appeal and has been accorded the opportunity 
to present evidence and argument in support of the claim; and 
indeed he has done so.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and finds that the development of the claim has 
been consistent with the provisions of the new law.  Under 
these circumstances, a remand of this matter for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for re-adjudication 
is required under the VCAA or otherwise.

Discussion

In applying the law to the existing facts, the Board finds 
the evidence of record demonstrates the requisite objective 
manifestations for a 60 percent disability evaluation under 
Diagnostic Code 5293.  

The medical evidence of record demonstrates that the veteran 
has degenerative disc disease of the cervical spine with 
neurological findings appropriate to the site of the diseased 
discs.  Review of the record reveals that the June 1998 VA 
examination report reflects a diagnosis of cervical 
degenerative arthritis with intermittent left arm 
radiculopathy.  The veteran had complaints of pain in the 
neck that often extended down his left arm and he 
occasionally experienced pain and tingling in the index and 
middle fingers of his left hand.  A January 1999 X-ray 
examination revealed degenerative disc disease of the 
cervical spine at C5, C6, and C7.  The June 1999 VA 
examination report indicates that the veteran had complaints 
of neck pain and numbness with a tingling sensation of the 
left arm.  The May 2000 VA examination report reflects a 
diagnosis of lower cervical spondylosis with residual 
radiculopathy of the C6 nerve root and degenerative changes.  

The medical evidence of record demonstrates that the 
veteran's cervical spine disability causes characteristic 
pain on motion and limitation of motion.  The most recent VA 
examination report, dated May 2000, states that the veteran 
suffered from constant neck pain and pronounced limitation of 
motion with pain.  Specifically, the veteran's range of 
motion was flexion from zero to 5 degrees with pain, 
extension from zero to 10 degrees with pain, lateral flexion 
from zero to 5 degrees bilaterally with pain, and rotation 
from zero to 5 degrees bilaterally with pain.  Likewise, the 
June 1999 VA examination report states that the veteran's 
disability has gotten progressively worse and that he 
suffered from severe pain with movement or activity involving 
his neck.  Furthermore, in the June 1998 VA examination 
report, the examiner stated that the veteran exhibited pain, 
weakened movement, excess fatigability, and incoordination 
manifested by work activity.  The examiner also stated that 
the veteran's stiffness in his neck caused functional loss 
due to pain and weakened movement, and that during a period 
of a flare-up, functional ability would be significantly 
limited.  The VA treatment records and examination reports 
show that the veteran has little intermittent relief from the 
pain.  An April 2001 VA pain clinic treatment record 
indicates that the veteran was treated for chronic cervical 
pain.  The veteran described the pain as a 7-8 out of a 10.  
He was treated with medication.  

In light of the above evidence, the Board finds that the 
evidence of record demonstrates the requisite objective 
manifestations for a 60 percent disability evaluation under 
Diagnostic Code 5293.  The medical evidence of record 
establishes that the veteran has a pronounced cervical 
disability with degenerative disc disease of the cervical 
spine and C6 radiculopathy with characteristic pain and 
little intermittent relief.  Consequently, the Board finds 
that a 60 percent evaluation is appropriate under Diagnostic 
Code 5293.   

The Board further notes that the 60 percent rating is the 
maximum allowable rating under the schedule of ratings, as 
the veteran does not exhibit complete ankylosis of the spine 
to warrant a 100 percent disabling evaluation under 
Diagnostic Code 5286 (complete bony fixation (ankylosis) of 
the spine).  See 38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2001).  Moreover, a disability evaluation in excess of 60 
percent is not available under Diagnostic Code 5290 
(limitation of motion of the cervical spine), which is also 
potentially applicable.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2001).

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001) may provide a basis for an 
increased evaluation for service-connected lumbosacral spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206. 

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the veteran is receiving a 
60 percent evaluation for intervertebral disc syndrome of the 
cervical spine under Diagnostic Code 5293, which is the 
maximum allowable rating.  Accordingly, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.  See Johnston, 10 Vet. App. at 85.

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the diseased disc under the 
diagnostic codes pertinent to rating neurological disorders.  
See Bierman, supra. 

After reviewing the record, the Board finds that a separate 
disability rating is not warranted, because the objective 
medical evidence does not demonstrate that the veteran 
suffers from a separate disability distinct from his 
degenerative disc disease.  VA examinations in 1998, 1999 and 
2000 did not identify any separate neurological findings.  
There was no evidence of manifestations of neurological 
symptomatology that was distinct from the cervical spine 
symptoms.  Therefore, the Board concludes that the veteran 
does not suffer from additional neurological deficiency so as 
to warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 
Bierman, 6 Vet. App. at 129-132 [which involved a separate 
disability, foot drop].

In summary, a 60 percent disability evaluation for the 
service-connected intervertebral disc bulging at C5-C6 and 
C6-C7 levels with hypertrophic spur formation and history of 
radiculopathy is warranted, for the reasons and bases 
described above.  The benefit sought on appeal is accordingly 
granted.  


ORDER

Entitlement to a 60 percent disabling evaluation for the 
veteran's service-connected intervertebral disc bulging at 
C5-C6 and C6-C7 levels with hypertrophic spur formation and 
history of radiculopathy is granted, subject to the laws and 
regulations governing the payments of monetary awards.  To 
this extent, the appeal is granted.


REMAND

The veteran contends that his service-connected cervical 
spine disability prevents him from working and that the RO 
erred by not granting him entitlement to TDIU.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2001).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2001).  Entitlement to a total rating due to individual 
unemployability must be established solely on the basis of 
impairment from service-connected disabilities and not based 
on nonservice-connected disabilities or advancing age.  
38 C.F.R. § 4.19 (2001); Hodges v. Brown, 5 Vet. App. 375, 
378-379 (1993).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a) (2001).  

Review of the record reveals that the veteran has only one 
service-connected disability which is intervertebral disc 
bulging at C5-C6 and C6-C7 levels with hypertrophic spur 
formation and history of radiculopathy.  The cervical spine 
disability is now rated as 60 percent disabling.  Thus, the 
Board finds that the veteran meets the threshold requirements 
set forth in 38 C.F.R. § 4.16(a).

The Board finds that additional development is needed before 
the claim for entitlement to a TDIU can be decided on the 
merits.  The record shows that the veteran has experience 
working as an aide in a hospital and his duties included 
lifting patients and driving a van.  There is medical 
evidence that the veteran's service-connected cervical spine 
disability negatively impacts on the veteran's ability to 
work as an aide and to perform neck and arm movements such as 
lifting.  The June 1998 VA examination report indicates that 
the examiner noted that the veteran exhibited pain, weakened 
movement, excess fatigability, and incoordination in the neck 
attributable to the service-connected cervical spine 
disability and this was manifested when the veteran worked as 
an aide and performed such duties as loading a patient in a 
van or driving a van.  The Board notes that in the June 1999 
VA examination report, the examiner stated that the veteran's 
service-connected disability had a significant negative 
impact on his employability for any job with physical 
activities that involve neck and arm movements, such as 
lifting.  However, the examiner does not state at what level 
employment is "negatively" impacted or whether this renders 
the veteran completely unemployable.  The Board also points 
out that the evidence of record shows that the veteran was 
trained as a pharmacy specialist in service and he has worked 
as a pharmacy technician after service.  In the application 
for a TDIU, the veteran reported that he had earned $1,100.00 
a month as a pharmacy technician.  The Board notes that this 
salary, as an annual income, exceeds the poverty threshold 
for one person.  Therefore, employment as a pharmacy 
technician may be considered substantially gainful 
employment.  The Board points out that the medical evidence 
of record does not address whether the service-connected 
cervical spine disability renders it impossible for the 
veteran to work as a pharmacy technician.  As discussed 
above, the medical evidence only addresses how the cervical 
spine disability impacts the veteran's ability to be employed 
as an aide.   

The Board also notes that in the May 2000 VA examination 
report, the examiner stated that it was doubtful the veteran 
would return to full employment due to his current mental 
status and feelings, and that in addition to the physical 
aspect of the veteran's disability, there was a psychological 
component.  The Board points out that there is no opinion of 
record that addresses the sole impact of the service-
connected cervical spine disability on the veteran's 
employability.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA, 
38 U.S.C.A. § 5103A (West Supp. 2001).  The VCAA specifically 
provides that VA's statutory duty to assist includes 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  Id.  

In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that the VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, 7 Vet. App. at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 6 Vet. App. 532 (1993).

Thus, the Board finds that a remand is necessary and further 
evaluation of the factors affecting the veteran's 
employability is required.  This evaluation should include a 
contemporaneous VA social and industrial survey.  The survey 
report should discuss whether the veteran is able to secure 
and follow a substantially gainful occupation that does not 
include neck and arm movements such as lifting.  The survey 
report should also discuss the veteran's education level and 
work experience and whether he is able to secure and follow a 
substantially gainful occupation as a pharmacy technician.         

The Board also finds that another medical examination is 
necessary in this case in order to obtain a medical opinion 
addressing whether the veteran is unable to secure and follow 
substantially gainful occupation by reason of his service-
connected cervical spine disability. 

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  Accordingly, the case is hereby 
REMANDED to the RO for the following action:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of any medical 
care providers who have treated him for 
the cervical spine disability since July 
2001.  Any medical care providers so 
identified should be asked to provide 
copies of the veteran's treatment records, 
if such records are not associated with 
the claims folder.  The veteran should 
provide the necessary authorization(s), as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should clearly be documented in 
the claims file, and the veteran should be 
informed in writing.

Regardless of whether the veteran 
responds, the RO should attempt to obtain 
any recent VA treatment records that may 
be available, including the treatment 
records from the VA outpatient clinic in 
Clarksburg, West Virginia.  

2.  A VA Social and Industrial Survey of 
the veteran should be completed.  The 
veteran's claims folder should be made 
available to the person conducting the 
survey.  The report of VA Social and 
Industrial Survey should discuss whether 
the veteran is able to secure and follow a 
substantially gainful occupation and also 
discuss the veteran's education level and 
whether he is able to secure and follow an 
occupation as a pharmacy technician.  The 
report of the VA Social and Industrial 
Survey should be associated with the 
veteran's claims folder.

3.  After associating with the claims 
files all evidence received pursuant to 
the above-requested development, the RO 
should arrange for the veteran to undergo 
a VA examination.  The claims file, to 
include a complete copy of this REMAND, 
must be made available to, and be reviewed 
by, the physician designated to examine 
the veteran.  The examiner should render 
an opinion as to whether, without regard 
to the veteran's age, retirement status or 
the impact of any nonservice-connected 
disabilities, the veteran's service-
connected cervical spine disability 
renders him unable to secure or follow a 
substantially gainful occupation, and, if 
so the approximate date upon which such 
unemployability began.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in the report.

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.

5.  The RO should readjudicate the 
veteran's claim of entitlement to a total 
rating based upon individual 
unemployability due to service-connected 
disabilities.  If any of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. L. Krasinski
	Acting Member, Board of Veterans' Appeals



 



